The petition for review of an order of the State Division of Human Rights, as modified, by the State Human Rights Appeal Board, is unanimously granted, on the law, without costs and without disbursements, to the extent of striking paragraph (e) of the order of the State Division of Human Rights dated July 24, 1969, and otherwise denied. It is the public policy of this State to assure every individual an “equal opportunity” in respect of housing. (Human Rights Law [Executive Law, art. 15], § 290, subd. 3.) Paragraph (e) is in conflict with this underlying policy and gives a preference to persons referred by Operation Open City. The petition of the State Division of Human Rights is dismissed, on the law, on the ground there is no allegation of noncompliance by Center Management Co. (Matter of State Division of Human Bights v. Employers-Gommereial Union Ins. Group, 33 A D 2d 273, mot. for lv. to app. den. 26 N Y 2d 611). Concur — Stevens, P. J., Capozzoli, Markewich and McNally, JJ.